"The Clerk of this Court, to whom this cause was referred for re-taxation of the costs in the Court below begs leave to report: That the exception alleged is, that there is a charge of one dollar to the clerk and master for each summons he has issued for witnesses to attend in the cause. This charge the Court believes to be wrong and that it ought to be struck out of the bill of costs. *Page 34 
"The charge is to be attributed to the wording of the Act of Assembly, allowing fees to the clerk and master, which gives one dollar for `each subpoena, writ or other process,' which the clerk understands to refer to the process, by which defendants are brought into the Court of Equity, and not to a summons for a witness.
"The compensation for taking the testimony, in which is included the issuing of subpoenas, is embraced in the following words of the Act of Assembly of 1836, Rev. St., ch. 105, `for a report stating an account not exceeding fifty dollars,' and Laws 1842, ch. 50, sec. 2, authorizing (34)  clerks and masters to take depositions. "The clerks and masters shall be entitled, for taking depositions, to such compensation as may be allowed them by the Court, to which the depositions are returnable, to be paid as the Court may direct by either party or by both, in such proportions as the Court shall decree, to be taxed with and as part of the costs."
"All which is respectfully submitted.           JAS. R. DODGE, Clerk."
The report having been read, it was ordered by the Court that it be confirmed, and the costs be retaxed accordingly.
PER CURIAM.                                       Motion allowed.